Citation Nr: 1821911	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-31 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, status post prostatectomy, to include as secondary to service-connected prostatism.

2.  Entitlement to service connection for prostate cancer, status post prostatectomy, to include as secondary to service-connected prostatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The reopened claim of entitlement to service connection for prostate cancer, status post prostatectomy, to include as secondary to service-connected prostatism, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim for entitlement to service connection prostate cancer; , to include as secondary to service-connected prostatism, the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the March 2006 rating decision. 

2.  Evidence received since the March 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism.


CONCLUSIONS OF LAW

1. The March 2006 rating decision denial of entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism, is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence having been received, the claim for entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism, is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence 

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C. §§ 5108, 7104 (b), 7105 (c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2017).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The RO adjudicated the issue of entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism, in a March 2006 rating decision.  The Veteran did not file a notice of disagreement or submit additional evidence within one year of that decision.  Thus, the March 2006 rating decision is final as to the denial of service connection for prostate cancer, to include as secondary to service-connected prostatism.  Since the March 2006 rating decision, the Board has received a January 2009 letter from a treating physician that states that it is safe to assume that the Veteran's prostate cancer existed at least 8 years prior to his diagnosis in 2004.  As this evidence is presumed credible, this evidence indicates that the Veteran's prostate cancer was incurred in service.  This new evidence relates to an unestablished fact, establishing a nexus, necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Accordingly, the claim of entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received and the claim for entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatism, is reopened


REMAND

In light of the decision above to reopen the Veteran's claim, the Board notes, as referenced above, a private physician indicated that it was safe to assume the Veteran's prostate cancer began in service due to its latency period.  However, a March 2005 VA examination states that the Veteran's prostate cancer existed since 1995.  The Veteran appears to relate his prostate cancer to service-connected prostatism.  As such, the Board finds that additional information is needed to decide the Veteran's claim, including a VA medical opinion to determine whether it is at least as likely as not that the Veteran's prostate cancer was incurred in or otherwise etiologically related to service, or whether the Veteran's prostate cancer is at least as likely as not proximate to, or chronically aggravated by, his service-connected prostatism.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a suitably qualified VA examiner, for completion of a medical nexus opinion.  If the examiner determines that an in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was incurred in or caused by service.  The examiner should consider the January 2009 physician's analysis referencing the latent period of prostate cancer, as well as the March 2005 notation that the Veteran's prostate cancer has existed since 1995.  The examiner must indicate that the record was reviewed.  A complete rationale must be provided for the opinion given.  

b) If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current prostate cancer is proximately due to his service-connected prostatism.  

c) If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is chronically aggravated by his service-connected prostatism. 

"Aggravation" is defined as a worsening beyond the natural progression of the disease.

The examiner should discuss the relationship between the Veteran's prostate cancer and the signs and symptoms he exhibited during service of prostatism.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


